Filed 1/13/16 In re Amir S. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re AMIR S.,                                                                   B259445
                                                                                 (Los Angeles County
a Person Coming Under the Juvenile Court Law.                                     Super. Ct. No. CK79909)


LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ARACELI S.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court for Los Angeles County,
Debra Losnick, Commissioner. Affirmed.
         Araceli S., in pro. per., for Defendant and Appellant.
         Tarkian & Associates and Arezoo Pichvai for Plaintiff and Respondent.
                            1
       Araceli S. (Araceli) appeals from a juvenile court order summarily denying
                                     2
her Welfare and Institutions Code section 388 petition seeking to modify a
juvenile court placement order. In her petition, Araceli sought to have her nephew,
Amir S., removed from his foster caregiver––who wishes to adopt Amir and with
whose family the now four-year-old child has lived for over three years––and
placed in her care. Araceli’s petition was filed over seven months after family
reunification services were terminated, 18 months after Amir was removed from
parental custody, and almost two-and-one-half years after this dependency
proceeding commenced. The essence of Araceli’s appellate arguments is that the
juvenile court failed to apply the statutory preference for placing a dependent child
in the care of a relative. (§ 361.3, subd. (a).) Finding no error, we affirm the
court’s order.


                                    BACKGROUND
       A thorough discussion of the factual and procedural background of this
action is contained in our opinion in an earlier related appeal by Amir’s father, In
re Amir S. (July 6, 2015, B258838) [nonpub. opn.] (Amir S.).) We need not repeat
those details. We focus here on facts pertinent to this appeal.
       Three-month-old Amir and his six-year-old half-sister (not a subject of this
appeal) came to the attention of respondent Department of Children and Family
Services (DCFS, or the agency) on January 13, 2012, when the agency received a


1       For the sake of clarity, we will refer to Amir’s maternal aunts, Araceli S. and April
S., by their first names. We intend no disrespect. Araceli’s name is spelled various ways
in the record. We adopt the spelling used by Araceli.

2      Undesignated statutory are to the Welfare and Institutions Code.



                                             2
referral regarding allegations of caretaker absence/incapacity and emotional abuse
by the children’s mother, Shelly S. (mother), who purportedly had tried to commit
                                         3
suicide by overdosing on medication. The following day, a DCFS children’s
social worker (CSW) met with several of Amir’s maternal relatives, including his
grandmother and Araceli. The grandmother offered to house Amir and was
instructed to attend the detention hearing. There is no indication that Araceli also
requested at that time to be considered as a relative placement for her nephew,
either in place of or as an alternative to the maternal grandmother in the event that
DCFS deemed that placement inappropriate.
      Amir was detained on January 19, 2012, after the juvenile court sustained a
petition alleging two counts under section 300, subdivision (b), premised on
mother’s history of substance and alcohol abuse and mental health problems.
DCFS’ report for the detention hearing noted that Amir had “relatives to consider
for placement,” but identified only the maternal grandmother (whom DCFS later
rejected) as a potential relative placement. Amir’s maternal grandmother and
maternal aunt April attended the detention hearing. DCFS was ordered to conduct
a pre-release investigation (PRI) as to April as a possible relative placement. Amir
was placed in foster care, but the court gave DCFS discretion to release him to
“any appropriate and approved relative.”
      In January 2012, DCFS conducted a PRI of April’s home as a possible
placement for Amir and his sister; the results were not promising. 21-year-old
April lived in a one-bedroom apartment and worked full-time. She said she had no


3     Neither of Amir’s parents is a party to this appeal. At the time Amir was detained the
whereabouts of his father, N.A. (father), were unknown. DCFS later learned father had
been incarcerated and was being held at an ICE detention facility for deportation
(although he was later granted asylum).



                                             3
children of her own and had never provided full-time care for a child. The CSW
expressed serious misgivings about April’s ability to be the primary caregiver for
two young children in light of her age, job commitments and lack of experience
caring for children, particularly in light of the fact that the infant Amir would
require constant care. April failed to undergo a live-scan and be fingerprinted.
After their initial discussions, the CSW made several unsuccessful attempts to
contact April. In late January, the maternal grandmother told DCFS there had
“been a change of plans” and that April (who actually lived in Utah), was too
young and “[couldn’t] handle two kids,” and the family had decided “not . . . to
help [mother].” A February 29, 2012 report prepared after DCFS’ multi-
disciplinary assessment team (MAT) met with some of Amir’s relatives, identified
Araceli and a maternal uncle as part of Amir’s “child family team.” The MAT did
not identify Araceli as a potential relative placement for Amir in the event the
family was unable to reunify.
      Father was released from jail in April 2012 and met with the CSW a few
weeks later. He made his first appearance in this action at the disposition hearing
in May 2012, at which the court declared him to be Amir’s presumed father. By
the end of June, when he began monitored visits with Amir, father had obtained
work and was renting a room in a house he shared with two families. For several
months thereafter, father substantially complied with the case plan and his visits
with Amir were increasingly liberalized. In October 2012, Amir was placed in
father’s custody “on condition that mother not reside . . . and not to be in the
father’s home at all,” and that he not monitor mother’s visits with Amir.
      In mid-November 2012, Amir was re-detained and placed in the care of the
foster mother with whom he remains today. DCFS filed a supplemental petition
after learning the parents engaged in a violent altercation in Amir’s presence, that
father violated the court’s order and gave mother access to Amir, and that father

                                           4
might soon be taken into custody for immigration-related reasons. Mother told
DCFS she had lived with and supported father and provided care for Amir since
the child was placed in father’s custody in October. DCFS’ detention report stated
that Amir had “no relatives to consider for placement.” At the re-detention hearing
on November 20, 2012, maternal grandmother and April each requested custody of
Amir. The court ordered DCFS to conduct another PRI as to April (who was now
living in California) as a possible relative placement, and restored father’s
monitored visitation.
      After conducting a PRI, DCFS expressed similar concerns about the ability
of April (now 22-years-old and unemployed) to provide adequate care for one-
year-old Amir. DCFS also was concerned about the maternal grandmother––with
whom April now lived––who had a significant history of reported child abuse and
neglect. Mother, who was incarcerated and soon to be deported, told DCFS it
                                          4
would be “fine” if April adopted Amir. The juvenile court ordered DCFS to
investigate the possibility of placing Amir with other relatives. No mention was
made of a possible placement with Araceli, who had not told DCFS she was
interested in taking custody of Amir if reunification efforts failed or April’s home
was deemed an inappropriate placement.
      On December 10, 2012, Araceli and April visited DCFS’ office together.
The aunts were upset about what the parents did to Amir, and reported that mother
had lived upstairs in the same house when Amir lived with father, and had regular


4       There is no evidence that father agreed to such a plan or that either parent made
any effort formally to relinquish Amir for adoption. (See Fam. Code, §§ 8604, subd. (a)
[setting forth circumstances in which consent of presumed father is required for
adoption]; 8700 [setting forth requirements for parents’ voluntary relinquishment of child
for adoption].)



                                              5
access to Amir in shared areas of the house. They requested that Amir be placed
either with April (who was now working part-time, had her own apartment and
was receiving “help” from Araceli), or with “another [unidentified] family
member.” They did not ask that Amir be placed with Araceli.
       In its report for the combined jurisdictional/dispositional hearing on January
15, 2013, DCFS informed the court that April had lied about where she was living
and about having no children of her own; she had a two-year-old daughter who
lived with her father in Utah. DCFS was unable to approve April as Amir’s
caregiver because she lacked “good moral character” and was untrustworthy.
DCFS also suspected April might be colluding with Amir’s mother, or that she
might remove Amir from California. The juvenile court sustained the
supplemental petition. The court ordered that Amir be placed in foster care but
gave DCFS discretion to place him with April, whom the court awarded monitored
visitation.
       In a February 2013 report, DCFS informed the court that a developmental
evaluation of Amir revealed that the child displayed age appropriate skills in all
areas, and described him as “an engaging and friendly boy” who had developed a
strong attachment to his foster family. April had been consistent in visiting Amir.
The child seemed comfortable with April, who was affectionate with and attentive
to him during visits, and both the foster mother and CSW had “nothing but positive
things to say about [April].” DCFS reported that mother had been or soon would
be deported, and that father had not seen the child since his detention in mid-
November 2012. In fact, neither parent saw or visited Amir again. DCFS
recommended that April adopt Amir. The agency did so with misgivings,
however, as the CSW remained concerned about April’s past actions and her
dishonesty. Nevertheless, DCFS expressed hope that it could “work with [April]
to resolve the issues and in the future to trust [her] with Amir’s care.”

                                           6
        In an effort to alleviate its concerns about April’s trustworthiness, DCFS
recommended that she and Amir participate in joint therapy. That therapy began in
mid-April 2013, and April continued weekly visits with Amir. The therapist
reported that April was “consistent, attentive [and] affectionate” with Amir during
their sessions. At about the same time, however, DCFS received conflicting
information from the visitation monitor who said that, although April consistently
visited Amir, she did not engage with him during visits (by talking to or playing
with him), but just watched him. The monitor also reported that April sometimes
brought her own daughter to visits, who was aggressive and hit Amir and took
things from him. The monitor was particularly concerned because April made no
effort to correct her daughter’s behavior. The CSW discussed DCFS’ concerns
about the inconsistent reports from the therapist and monitor with April, and told
her the issues had to be resolved before she could have unmonitored visits with
Amir.
        The therapist agreed to address DCFS’ concerns in sessions with April and
her daughter. At first, April made excuses about why her daughter was unable to
attend therapy sessions; ultimately, she simply refused to bring her. The CSW
explained to April that, although DCFS could not force her to bring her daughter to
therapy, the agency wanted her to do so before beginning unmonitored visits with
Amir to avoid future problems. Araceli later contacted the CSW and explained
that April’s ex-husband refused to allow his child to attend therapy and had
threatened to seek permanent custody if April took their daughter to therapy.
Araceli told the CSW that April had a right to refuse to take her daughter, who was
not a subject of this dependency action, to therapy. On August 7, 2013, the CSW
received a telephonic message from the maternal grandmother stating that the
family “had been doing things [DCFS’] way but this was discrimination,” and they
planned to sue the CSW and DCFS.

                                           7
      In mid-August, the monitor told DCFS that it had been three weeks since
April last visited or attended therapy with Amir. Further, when April did show up
for visits, she had a flat affect and did not engage with Amir. The monitor also
noted that Araceli, who had accompanied April at visits, “seemed to be very
interested in Amir and . . . was good with” him. The monitor believed it was
actually Araceli who wanted custody of Amir. However, because Araceli had a
pending dependency case, she was unable to “get” Amir so she was pushing “April
to get him instead.” DCFS informed the juvenile court that both April and Amir’s
foster caregiver wished to adopt the child. Due to unresolved concerns about
April’s sincerity, the CSW believed that adoption of Amir by the foster mother was
the best permanent plan. DCFS recommended that the juvenile court terminate
reunification services and set the matter for a section 366.26 hearing for a
permanent plan of adoption or legal guardianship.
      In an interim report in early October 2013, DCFS informed that court that
April had not visited Amir for over a month. At first, the monitor had let Araceli
continue to visit him alone, but had stopped doing so. The foster mother told
DCFS that neither April nor Araceli had ever called to see how Amir was doing.
DCFS said it had worked for 18 months with April to develop a permanent plan.
Although it continued to do so, the agency had ongoing concerns about whether
the family had been deceptive and was using April as a proxy for Araceli, and
about April’s truthfulness, character and ability to provide a safe, loving home for
Amir. DCFS opined that it was in Amir’s best interest to be adopted by his foster
parent, with whom he had now lived for about one year. On October 3, 2013, the
juvenile court terminated reunification services, and set the matter for a section
366.26 hearing on January 30, 2014, continued several times to August 21, 2014.
      In reports submitted in connection with the section 366.26 hearing, DCFS
informed the court that Amir continued to thrive in his foster home, had

                                          8
“developed a significant relationship” with his caregiver and her son, and was
“very emotionally bonded” to the caregiver’s family with whom the now two-year-
old had lived for half his life. DCFS described interactions between Amir and his
foster mother and her son as “loving” interactions “of a mother and son and brother
to brother.” The caregiver wanted to adopt Amir. DCFS recommended that
parental rights be terminated, and that Amir be placed for adoption once the
caregiver’s home study was complete.
       On April 28, 2014, Araceli filed a section 388 petition. On that petition, she
checked a box indicating she was seeking to change a juvenile court order, but did
not specify the order she wanted modified. Attached to the petition was a letter
from Araceli saying she had a relationship with Amir, loved him, wanted him
permanently placed in her care, and that it was in the child’s best interest to be with
his family. The petition was summarily denied on May 1, 2014, on the grounds
that it was incomplete, failed to state new evidence or a change of circumstances,
and because the proposed change would not promote Amir’s best interests.
       Araceli filed a second section 388 petition on May 27, 2014, requesting that
the court remove Amir from his foster placement. She argued that circumstances
were “changed” because DCFS had “never assessed [her] as a relative caregiver for
[Amir]” even though she had “live-scanned,” had “no criminal history” and was
“willing to adopt [her] nephew.” Araceli requested that Amir be placed in her care
and claimed the proposed modification was in the child’s best interest because
Amir’s half-sister visited Araceli on weekends and wanted a relationship with
Amir. Araceli also attached a May 8, 2014 notarized letter from mother––living in
Belize––stating she wanted “Amir . . . to go to . . . Araceli,” and that she was
“giv[ing] Araceli . . . the right to get [her] son.”
       On May 30, 2014, the juvenile court summarily denied the petition as
untimely, as the “legal preference for placement with relatives [was] no longer in

                                             9
effect” because reunification services had been terminated, “the case [had been] set
for a selection and implementation hearing,” and because the proposed change
would not promote Amir’s best interest.
       On June 30, 2014, Araceli filed a notice of appeal from the denial of her
May 27, 2014 section 388 petition.
       Parental rights were terminated on August 21, 2014. (Amir S., at pp. 11-12.)


                                     DISCUSSION
       Araceli’s 25-page opening brief contains numerous rambling, often
                                                                      5
unintelligible arguments and a mere four citations to the record. To the extent we
can ascertain them, Araceli’s arguments may be distilled to three principal
contentions of error. First, she argues that the juvenile court erred by disregarding
the statutory preference for placing a dependent child in a relative’s care by failing
formally to notify her of her option to participate as a potential relative placement,
and failing to consider her as a placement for Amir once she chose to come
forward. (§§ 309, subd. (e); 361.3, subd. (a).) Second, Araceli maintains the court

5       Parties are required to support arguments in their briefs with appropriate reference
to the record and proper citations to authority. Noncompliance with this rule may, in our
discretion, constitute waiver of their contentions. (Cal. Rules of Court, rule
8.204(a)(1)(C), (e)(2)(C); Osborn v. Hertz Corp. (1988) 205 Cal.App.3d 703 [no
coherent argument and no legal authorities]; Berger v. Godden (1985) 163 Cal.App.3d
1113, 1119 [failure to articulate intelligible legal argument in opening brief, at court’s
discretion, may be deemed an abandonment of the appeal justifying dismissal].) We
appreciate the difficulty involved in representing oneself in a dependency or appellate
proceeding. But self-representation does not exempt a litigant from the requirements of
the law. A litigant acting as her own counsel is due the same consideration as any party,
but no more. (Harding v. Collazo (1986) 177 Cal.App.3d 1044, 1056.) Courts are not
obliged to act as counsel for self-represented parties, though we should guard against
inadvertence causing a miscarriage of justice. (Id. at p. 1055.) Accordingly, to the extent
possible, we attempt to distill Araceli’s assertions into cognizable appellate arguments.



                                            10
violated section 361.3, subdivision (e), by failing to specify its reasons for denying
her section 388 petition. Third, she contends the court erred in failing to find that
DCFS abused its discretion by refusing to accept mother’s voluntary
relinquishment of Amir for adoption by Araceli. We conclude that none of these
contentions has merit.


1.      The Statutory Preference for Relative Placement
        Once a child is adjudged a dependent of the juvenile court, removed from
his parents’ physical custody, and placed under the agency’s care, a DCFS social
worker may place the child in any of several locations, including the approved
home of a relative. (§ 361.2, subds. (e)(1)-(8).) Relatives who request placement
of the dependent child are entitled to preferential consideration. (§ 361.3, subd.
(a).)
        “‘Preferential consideration’ means that the relative seeking placement shall
be the first placement to be considered and investigated.” (§ 361.3, subd. (c)(1),
italics added.) Like Amir’s maternal grandmother and aunt April, Araceli would
have been eligible for preferential consideration as a relative placement had she
requested to be considered. (§ 361.3, subd. (c)(2) [relatives entitled to
consideration for preferential placement include adult grandparents or aunts].) The
relative placement preference statute does not create an evidentiary presumption
that such a placement is in the child’s best interests. (In re R.T. (2015) 232
Cal.App.4th 1284, 1295 (R.T.).) Nor does it guarantee such a placement. (In re
Joseph T., Jr. (2008) 163 Cal.App.4th 787, 798 (Joseph T.).) The preference
simply places the requesting relative at the front of the line in deciding among
available placements. (R.T., supra, 232 Cal.App.4th at pp. 1295–1296; § 361.3,
subd. (c)(1) [“‘Preferential consideration’ means that the relative seeking
placement shall be the first placement to be considered and investigated”].)

                                          11
Although numerous factors must be taken into account in determining whether
section 361.3’s relative placement preference applies, the linchpin of the analysis is
                                                                  6
whether a relative placement is in the child’s best interests. (In re Stephanie M.
(1994) 7 Cal.4th 295, 321 (Stephanie M.).)
       The court’s decision with regard to relative placement under section 361.3
requires an exercise of judicial discretion with regard to primarily factual matters.
(Alicia B. v. Superior Court (2004) 116 Cal.App.4th 856, 863 (Alicia B.);
Stephanie M., supra, 7 Cal.4th at p. 318.) We review a juvenile court’s custody
placement orders for abuse of discretion. (Alicia B., supra, 116 Cal.App.4th at p.
863.) The juvenile court “is given wide discretion and its determination will not be
disturbed absent a manifest showing of abuse.” (Ibid.)




6       Factors considered by the court and social worker in determining whether to
apply the relative placement preference include: “(1) The best interest of the child,
including special physical, psychological, educational, medical, or emotional needs. [¶]
(2) The wishes of the parent, the relative, and child, if appropriate. [¶] (3) [Certain]
provisions of . . . the Family Code regarding relative placement. [¶] . . . [¶] (5) The
good moral character of the relative and any other adult living in the home, including
whether any individual residing in the home . . . has been responsible for acts of child
abuse or neglect. [¶] (6) The nature and duration of the relationship between the child
and the relative, and the relative’s desire to care for, and to provide legal permanency for,
the child if reunification is unsuccessful. [¶] (7) The ability of the relative to . . . : [¶]
(A) Provide a safe, secure, and stable environment for the child. [¶] (B) Exercise
proper and effective care and control of the child. [¶] (C) Provide a home and the
necessities of life for the child. [¶] (D) Protect the child from his or her parents. [¶]
(E) Facilitate court-ordered reunification efforts with the parents. [¶] (F) Facilitate
visitation with the child’s other relatives. [¶] (G) Facilitate implementation of all
elements of the case plan. [¶] (H) Provide legal permanence for the child if
reunification fails. [¶] . . . [¶] (8) The safety of the relative’s home.” (§ 361.3, subd.
(a).)



                                             12
      a.     DCFS’ Duty to Notify Araceli of the Option to Participate in
             Amir’s Placement

      Araceli argues that DCFS failed in its duty to identify her as a potential
relative placement and to advise her that she could participate in Amir’s placement.
She is mistaken. But, even if she were correct, DCFS’ failure formally to notify
Araceli was harmless.
      Within 30 days of a child’s removal, DCFS is required to use due diligence
to investigate, identify and locate the child’s adult relatives and, if appropriate, to
provide those relatives written and, where appropriate, oral notification of the fact
of the child’s removal and of their option to participate in the child’s care and
placement. (§ 309, subds. (e)(1)(A), (B), (e)(3); Cal. Rules of Court, rule 5.637.)
      Although the record does not bear out the first half of her claim, Araceli
argues that mother identified her two sisters as possible relative placements for
Amir at the outset, but DCFS never provided her written notification of her right to
participate in the placement process. In fact, the record contains no evidence of a
written advisement regarding the placement process to any relative. Nevertheless,
there can be no doubt that, regardless of how she was informed, within days of
DCFS’ removal of Amir from parental custody, Araceli and other maternal
relatives received oral notification of the child’s removal, and participated in
person in discussions with the CSW and court about the possibility of placing Amir
either in the care of his maternal grandmother or aunt April. On this record, there
can be no doubt that maternal aunt Araceli has been aware of and involved in
events related to Amir’s potential placements, including those with maternal
relatives, at every stage of this action.




                                            13
      b.     Harmless Error
      Even if DCFS failed formally to notify Araceli of her option to be
considered as a relative placement, she has identified no harm suffered as a result
of that failure. The question before us is whether the juvenile court erred in
denying Araceli’s eleventh hour section 388 petition seeking to have Amir
removed from his foster family and placed instead in her care.
      Assuming, solely for the purpose of discussion, that the relative placement
preference still applies at the penultimate stage of the dependency proceeding
when the court is selecting the child’s permanent plan, evidence that the court did
not previously consider placing Amir with Araceli has no bearing on the question
whether, at the time Araceli’s section 388 petition was filed, such a placement was
in Amir’s best interest. (See Stephanie M., supra, 7 Cal.4th at p. 322.) Thus,
DCFS’ purported failure to provide formal notice under section 309, subdivision
(e) was harmless. Whether notice was properly given or whether a potential
placement with Araceli was properly assessed in or around January 2012, is not
relevant to the juvenile court’s determination that Araceli’s section 388 petition
failed to make a prima facie showing that placing him in her care in May 2014 was
in the child’s best interest. (See id. at pp. 320, 322.) Araceli knew long before
May 2014 both that DCFS had determined that the maternal grandmother’s home
was not an appropriate placement, and that the agency had ongoing and significant
concerns about the viability and wisdom of a placement with April. Despite that
knowledge, Araceli delayed almost two-and-one-half years before coming forward
to request that she be considered as a placement. On this record, there is no reason
to believe she would have come forward earlier had she been formally notified of
her options with regard to the dependency action.




                                         14
2.    The Juvenile Court Did Not Abuse Its Discretion in Denying Araceli’s
      Section 388 Petition Seeking Custody of Amir, nor Err in Failing to State its
      Reasons

      a.       Araceli Has Not Shown the Court Abused its Discretion by Denying
               her Section 388 Petition

      The statutory preference for relatives requesting placement continues
throughout the reunification period. (Joseph T., supra, 163 Cal.App.4th at p. 795.)
This is true even if the child is initially placed with a nonrelative, and whether or
                                                          7
not a change of placement becomes necessary. (Ibid.) However, once the court
determines reunification is not feasible and the child should be freed for adoption,
that preference disappears. (See In re Lauren R. (2007) 148 Cal.App.4th 841, 855
[“There is no relative placement preference for adoption”].) By that point in the
process, the court’s focus has shifted to the child’s need for a permanent, stable
home where he can develop a lasting emotional attachment to his caretakers. (In re
Marilyn H. (1993) 5 Cal.4th 295, 309; In re Lorenzo C. (1997) 54 Cal.App.4th
1330, 1342.)




7     The rule’s underlying purpose is twofold. First, so long as efforts at
reunification remain ongoing, “relative caregivers are more likely to favor the goal
of reunification and less likely than nonrelative caregivers to compete with the
parents for permanent placement of the child.” (Joseph T., supra, 163 Cal.App.4th
at p. 797.) Second, the statute aims to “assure[] interested relatives that, when a
child is taken from [his] parents and placed outside the home pending the
determination whether reunification is possible, the relative’s application will be
considered before a stranger’s application. [Citation.]” (In re Sarah S. (1996) 43
Cal.App.4th 274, 285.)



                                           15
        A relative seeking placement of a dependent child after the reunification
                                                     8
period has ended may file a section 388 petition. (Stephanie M., supra, 7 Cal.4th
at pp. 316-317; § 361.3, subd. (c)(2).) The juvenile court may change the child’s
placement if the relative can show new evidence or a material change of
circumstances demonstrating that the requested change of placement is in the
child’s best interests. (Id. at p. 317; In re Eric E. (2006) 137 Cal.App.4th 252,
260.)
        Our role on review is to determine if the juvenile court abused its discretion
with respect to the order it made. (In re Jasmine D. (2000) 78 Cal.App.4th 1339,
1351.) We do not ask if substantial evidence would have supported a different
order, nor do we reweigh the evidence, substituting our judgment for that of the
juvenile court. (Stephanie M., supra, 7 Cal.4th at p. 318.) As the moving party, it
was Araceli’s burden to present a prima facie showing of new evidence or changed
circumstances such that removing Amir from his stable, long-term placement and
placing him in her care was in the child’s best interest. (Id. at p. 317; In re M.V.
(2006) 146 Cal.App.4th 1048, 1059.)
        Araceli failed to satisfy this burden. In her May 27, 2014 section 388
petition (the only one of her two petitions at issue), Araceli argued there were
changed circumstances warranting removal of Amir from his foster placement
because DCFS “never assessed [her] as a relative caregiver,” and she had “no
criminal history” and was “willing to adopt [her] nephew.” She claimed the
requested change of placement was in Amir’s best interest because his half-sister


8      That statute provides that “[a]ny parent or other person having an interest in a
child who is a dependent child of the juvenile court . . . may, upon grounds of change of
circumstance or new evidence, petition . . . for a hearing to change, modify, or set aside
any order of court . . . .”



                                            16
visited on weekends and wanted to develop a relationship with Amir, and because
mother wanted Amir placed in Araceli’s care.
       The juvenile court did not err in summarily denying Araceli’s petition. The
first step of a section 388 determination requires the petitioner to show there is new
evidence or to demonstrate a genuine, significant and substantial change of
circumstances. (In re Kimberly F. (1997) 56 Cal.App.4th 519, 529.) Except for
her belated claim that she was now willing to adopt the child, Araceli’s section 388
petition contained no new evidence. Nor did it demonstrate any changed
circumstance that might warrant Amir’s re-placement.
       Further, the petition did not make a prima facie showing that the requested
change of placement would serve Amir’s best interests, as opposed to his relative’s
interests. After reunification services have terminated, the court’s focus shifts.
The child’s interest in stability becomes paramount, and a court considering a
motion seeking a change of placement must bear this shift in mind in determining
whether a change of placement is in the child’s best interest. (Stephanie M, supra,
7 Cal.4th at p. 317.) The court errs if it accords too much weight “to [a relative’s]
interest in maintaining a family tie with the child . . . .” (Id. at p. 324.) At this
stage in the proceedings, “on [a] motion for change of placement, the burden [is]
on the moving part[y] to show that the change [is] in the best interests of the child
at that time. Evidence that at earlier proceedings the court [did] not sufficiently
consider[] placement with the [relative is] not relevant to establish that at the time
of the hearing under review, placement with the [relative is] in the child’s best
interests.” (Id. at p. 322.)
       Here, the court’s focus was properly on Amir’s best interests, which it found
best served by having him remain with the family with which he has lived most of
his life, the only stable family he has ever known, the family that committed to
adopting him, and the family members with whom he has forged strong and loving

                                           17
attachments. (See Stephanie M, supra, 7 Cal.4th at pp. 323–324.) That
determination was not an abuse of discretion. (Id. at pp. 318–319.)


      b.     The Court Satisfied Section 361.3, Subdivision (e)
      Araceli also contends that the juvenile court violated section 361.3,
subdivision (e), by failing to state on the record its reasons for denying her petition.
She is mistaken. The record reflects that the court denied Araceli’s petition on the
ground that it was untimely, because the “legal preference for placement with
relatives [was] no longer in effect” once reunification services had been terminated
and “the case [had been] set for a selection and implementation hearing” to select a
permanent plan (§ 366.26).


3.    The Juvenile Court did not err by Failing to Determine Whether DCFS
      Abused its Discretion by Refusing to Accept Mother’s Voluntary
      Relinquishment of Amir for Adoption

      Araceli’s final assertion is that DCFS and the juvenile court should have
given effect to mother’s stated desire voluntarily to relinquish Amir for adoption
by Araceli. We disagree.
      Parents may voluntarily relinquish parental rights and responsibilities and
consent to adoption of a child by a private or public (such as DCFS) adoption
agency. (See generally Fam. Code, § 8700; § 361, subds. (b)(1)-(3).) The
Legislature strongly encourages adoption by relatives of children who cannot
return to their parents and are in or at risk of entering the dependency system.
(Fam. Code, § 8714.5, subds. (a)(1), (2).) There are, however, certain
requirements which must be met and procedures with which parents must comply
before relinquishment is effective. Those requirements were not satisfied here, nor
were appropriate procedures employed.

                                          18
       First, Araceli asserts that both of Amir’s parents sought to relinquish their
son for adoption, but DCFS refused to accept their relinquishment. However,
nothing in the record shows that Amir’s father chose to relinquish his parental
rights. Indeed, the fact that Amir’s father vigorously opposed termination of his
parental rights is evident from our discussion in father’s appeal from that order in
Amir S., supra.
       Second, even if mother had had the power unilaterally to relinquish Amir for
adoption (she did not), her ambiguous handwritten letter stating that she wished
Amir to “go to” Araceli and that she wanted to “give Araceli the right to get [her]
son,” (italics added) fell short of the statutory requirements to effect
                                                                               9
relinquishment of parental rights. (Fam. Code, § 8700, subds. (c), (d).)
       Finally, Araceli contends that DCFS rejected “the designated relinquishment
because honoring the parents’ choice of adoptive parents would entail moving

9       Those subdivisions require that: “(c) If a parent resides outside this state and the
other parent has relinquished the child for adoption . . . , the parent residing out of state
may relinquish the child by a written statement signed before a notary on a form
prescribed by the department, and previously signed by an authorized official . . . that
signifies the willingness of the department, county adoption agency, or licensed adoption
agency to accept the relinquishment.
        “(d) If a parent and child reside outside this state and the other parent has not
relinquished the child for adoption to the department, county adoption agency, or
licensed adoption agency, the parent residing out of state may relinquish the child to the
department, county adoption agency, or licensed adoption agency by a written statement
signed by the relinquishing parent, after the following requirements have been satisfied:
        “(1) Prior to signing the relinquishment, the relinquishing parent shall have
received . . . the same counseling and advisement services as if the relinquishing parent
resided in this state.
        “(2) The relinquishment shall be signed before a representative of an agency
licensed or otherwise approved to provide adoption services under the laws of the
relinquishing parent’s state of residence whenever possible or before a licensed social
worker on a form prescribed by the department, and previously signed by an authorized
official . . . that signifies the willingness of the department, county adoption agency, or
licensed adoption agency to accept the relinquishment.” (Italics added.)


                                             19
[Amir] ‘to a place he never lived before.’” (Italics added.) She argues that DCFS
failed to consider other significant factors, such as Amir’s age, the amount of time
he had spent with his foster caregiver (including a caregiver who wishes to adopt
him), and the benefits and detriments of adoption by Araceli, in light of her
“personal characteristics, financial stability, and ‘commitment and capability to
meet the needs’ of the child. [Citation.]”
      To the extent the factors cited by Araceli might have been relevant, each
factor militates strongly in favor of maintaining Amir in his current stable
placement. At the time Araceli’s section 388 petition was filed, Amir was two-
and-one-half years old, and had lived with the caregiver who now wished to adopt
him for most of his life. The record contains no information about Araceli’s
financial stability or her ability to meet Amir’s needs. As for her personal
characteristics and long-term commitment to meeting her nephew’s needs, to the
extent the record contains any information, there is evidence that Araceli cares for
Amir and wants to provide him a home. However, she delayed far too long in
attempting to fulfill a parental role.
      On this record we agree that Amir’s best interests are served by permitting
him to remain in his current placement.
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //



                                          20
                    DISPOSITION
The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                              WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                         21